Title: To James Madison from Joseph Jones, 13 January 1795
From: Jones, Joseph
To: Madison, James


Dr. Sr.
Fredg. 13th. Janry. 1795.
I have a letter from Mr. Randolph authorising me to draw on him for £200 on Monroes account which I presume is all he can admit of but is short of the sum I had proposed and he from your communication intended to advance—whatever sum Monroe has requested him to furnish me, I wish him to supply, if he thinks he can with propriety do it, otherwise not by any means. I do not wish any direct application to him on the subject as I have already both to yourself and Mr. Randolph been rather troublesome—shod. however an occasion or opportunity offer when with propriety you could introduce the conversation I hope you will not omit it as from the present state of things in Europe I do not expect to avail myself of any assistance by bills either payable in Amsterdam or Hamburg. By your letter he spoke of an order of 2000 dols. to be applied here and that I might draw for 1000 in 90 days—if the 2000 dols. was to be at my call, I had drawn only for £125 & 50l. so that of the 2000 there wod. remain £425. Of this sum if I have not mistaken the matter Mr. Randolph has wrote to me I might draw for £200 only. Some circumstance unknown to me may have occasioned this departure. These details are mentioned that you may understand if you already do not, the transactions between Mr. Randolph and myself and if at any time you have an opportunity of conversing on the business can explain to me his motives—the duties of his office will not allow him much time to attend to these matters and therefore I am unwilling to write, further than I have to him. What has been the issue of the proposition for vacating the seats of the members from the western Counties of Penna. Inform me what course is taken to contrive the public despatches to Monroe as I shod. think that the most likely and sure way I could send to Monroe wod. be through the Secre⟨y.’s⟩ office. Winter is come at last—the river is closing up. Yr. friend & Sert
Jos: Jones
